MEMORANDUM OPINION

 No. 04-08-00938-CV

IN RE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:	March 25, 2009 

PETITION FOR WRIT OF MANDAMUS DISMISSED
	On December 31, 2008, the Texas Department of Family and Protective Services, relator,
filed a petition for a writ of mandamus. On March 17, 2009, the Department filed a first amended
petition for a writ of mandamus. On March 18, 2009, the Department filed a motion to dismiss its
mandamus petition pursuant to Texas Rule of Appellate Procedure 42.1(a)(1). The court has
determined the motion to dismiss should be granted. See Tex. R. App. P. 42.1(a)(1). Accordingly,
the motion is granted and the Department's first amended petition for a writ of mandamus is
dismissed.										
							PER CURIAM
1.  This proceeding arises out of Cause No. 2001-PA-2118, styled In the Interest of J.G., filed in the 37th
Judicial District Court, Bexar County, Texas, the Honorable David A. Berchelmann, Jr. presiding.